Mr. Justice BurNett
delivered the opinion of the Court.
Mullins was indicted, tried and convicted for the unlawful possession of intoxicating liquor. From this offense he was given a fine of $500 and a 6 months confinement to the County Workhouse. He has seasonably appealed, briefs filed and able argument heard. We now have the matter for disposition.
There are various assignments of error hut principally the contention is that the Highway Patrolmen who served the search warrant were not authorized to do so unless some County officer was present when this warrant was executed. Obviously if the search is illegal then the evidence found thereunder would likewise be illegal and there could be no conviction as the only evidence of guilt was found via of the search warrant. It is also insisted that error was committed below by not *356requiring the affiant to the search warrant to disclose the person who gave him the information wherein this whis-ky was found. This question had been foreclosed long ago in this State in Bragg v. State, 155 Tenn. 20, 290 S.W. 1. It is not now debatable. This Court in that case held that this information could not be and was not required for very obvious reasons. We see no reason why this rule should be overturned.
The search warrant is a printed form exactly as required by statute (Sec. 40-506, T.C.A.) with the blanks filled in and sworn to before a justice of the peace. Under this warrant two highway patrolmen in the absence of any county officers searched the business of the plaintiff in error and found 302 half-pints of various brands of whisky and giu. Mullins introduced no testimony on his behalf.
The very able argument is made that under our statute (Section 40-508, T.C.A.) the warrant may be executed only by the person to whom it is directed and by no other except when done in aid or in the presence of such officer. This is the general rule.
“A search warrant must be executed by the officer or officers mentioned in its direction who have authority to perform such duties, unless it is done for, or in aid of, such officer or officers and in his or their presence.” 79 C.J.S. Searches and Seizures, sec. 83, subd. (b) p. 897.
Under this quotation are cases recited from various States in the Union supporting the rule with certain exceptions stated therein. Among the exceptions are Arkansas where in Albright v. Karston, 206 Ark. 307, 176 S.W. 2d 421, that Court held that under a statute conferring *357police powers on the State highway patrolmen that that body could execute a search warrant. To the same effect the Courts of Oklahoma have held that the highway patrolmen could serve search warrants. Winger v. State, 88 Okl.Crim. 174, 201 P.2d 264; Hewitt v. State, 53 Okl. Crim. 117, 7 P.2d 495, and others.
Be this as it may, the question is now foreclosed in Tennessee and has been since Vickers v. State, 176 Tenn. 415, 142 S.W.2d 188, 145 S.W.2d 768, was handed down in June, 1940. In other words for the last seventeen years the law enforcement officials of Tennessee have considered that highway patrolmen had the authority and power to execute a search warrant by reason of the Vickers case. Of course there are those who believe in a strict construction of these search warrants and under such a construction, if it had not been decided otherwise, probably such a warrant could not be executed except by those specifically designated in the warrant which would exclude the highway patrolmen. Then of course there is the school of thought of a liberal construction which this Court has applied in the Vickers case. Under such a situation for the reasons therein expressed now a highway patrolman in this State is authorized to execute a search warrant. After a careful study of the Vickers case, we have concluded that as far as this State is concerned the question is no longer debatable. We can see no reason to change the rule as applied in that case and since it has been the law for that length of time we cannot see how anyone can now be hurt by reason of it because it is now the applicable law.
This Court in the Vickers case in construing the same statutes above referred to which are now relied upon in *358this case held that the term “peace officer” was a very comprehensive term embracing all kinds of officials which include the highway patrol and that the act creating the highway patrol which provided that they might “assist the County and Municipal police authorities ’ ’ was broad enough to mean that they might go ahead and execute these warrants without them being directed to any specific officer so long as this statutory form which is here used was used.
The plaintiff in error relies upon Brown v. Barker, 10 Humph. 346, 29 Tenn. 346. This case is a civil case and as stated in the brief and in oral argument applies the general rule above quoted from C.J.S. This case as far as we can find has never been cited since. We have Shep-ardized it and find no other reference thereto. This case was not cited in the Vickers case. The opinion was written over 100 years ago and of course long before the highway patrol was ever dreamed of. We think in view of the holding of this Court (it is true it was on divided opinion but still it is the law of the State) that any holding to the contrary in Brown v. Barker, supra, is overruled.
After studying this matter very carefully we are constrained to follow the rule as laid down in Vickers v. State, supra and must hold that the search herein was good. This being true all assignments of error are overruled and the judgment below affirmed with costs.